                  Case 17-71890         Doc 820       Filed 02/20/20 Entered 02/20/20 06:10:01               Desc  Main
                                                                                                               U.S. Department of Justice
                                                       Document     Page 1 of 16
                                                                                             Office of the United States Trustee, Region 10
                                                                                                       Central Southern Districts of Illinois
                                                                                                    Northern Southern Districts of Indiana




                              Monthly Report for Non-Small Business Debtors and Chapter 11 Trustees


Debtor Name: Bartlett Management Services, Inc.                      For the Month Ended:        12/30/2019


Case Number: 17-71890                                                Date Bankruptcy Filed:        12/5/2017


This report is to be completed in its entirety and is to be sent to the Office of the United States Trustee. The Operating
Report Summary, located on page 31 of 32, is to be completed and electronically filed by the debtor’s attorney with the
Bankruptcy Court. If any portion of this report is not completed, please provide an explanation as to the reason for the
incomplete portion.

            Portion of the Report                                    Reason Not Completed or Provided

            Monthly Income Statement

            Monthly Cash Flow

            Operating Report Summary                                 Not attached, per UST Instructions at IDI Conference

            Bank Statements                                          Not attached, being provided directly to UST's office
                                                                     concurrently with the filing of this report, and will be
                                                                     made available upon request

The undersigned certifies under penalty of perjury that the information contained in this and accompanying report is
complete, true and correct to the best of my knowledge, information, and belief.

Signature of Debtor or Debtor's Representative:                       /s/ Steven A. Nerger

Title of Representative if Applicable:                      Chief Restructuring Officer


Dated: January 31, 2020                                              Debtor's Phone Number: (847) 470-0200


Name of Preparer:                  Steven A. Nerger                  Title:                     Chief Restructuring Officer


Preparer's Phone Number: (847) 470-0200


401 Main Street, Suite 1100                                                                                               Phone: 309-671-7854
Peoria, IL 61602                                                                                                            Fax: 309-671-7857
       Case 17-71890   Doc 820Filed 02/20/20 Entered 02/20/20 06:10:01              Desc Main
                               Document     Page 2 of 16
                  OFFICE OF THE U.S. TRUSTEE - REGION 10
                      MONTHLY INCOME STATEMENT
               (Accrual Method of accounting is required) As of 12/30/2019


Debtor Name:              Bartlett Management Services, Inc.      Case Number:     17-71890



                          CURRENT PERIOD         %                 YEAR‐TO‐DATE       %

SALES - KFC                           0.00    #DIV/0!               1,471,908.20    98.45%
SALES - A & W                         0.00    #DIV/0!                   7,848.67     0.52%
SALES - LJS                           0.00    #DIV/0!                  12,319.82     0.82%
CATERING                              0.00    #DIV/0!                   3,021.16     0.20%
     TOTAL SALES                      0.00    #DIV/0!               1,495,097.85   100.00%

   COST OF GOODS SOLD
CHICKEN                               0.00    #DIV/0!                 138,931.97     9.29%
CHICKEN FILETS                        0.00    #DIV/0!                  15,721.47     1.05%
POPCORN CHICKEN                       0.00    #DIV/0!                  37,619.88     2.52%
CHICKEN STRIPS                        0.00    #DIV/0!                  44,989.69     3.01%
HOT WINGS                             0.00    #DIV/0!                   3,937.47     0.26%
SHORTENING                            0.00    #DIV/0!                  24,487.42     1.64%
FLOUR                                 0.00    #DIV/0!                  18,366.87     1.23%
DINNER BISCUITS                       0.00    #DIV/0!                  12,604.01     0.84%
FRIES/ONION RINGS                     0.00    #DIV/0!                  11,437.94     0.77%
POTATOES                              0.00    #DIV/0!                  24,896.73     1.67%
DESSERTS                              0.00    #DIV/0!                  11,542.47     0.77%
BEVERAGES                             0.00    #DIV/0!                  44,574.52     2.98%
MISC. ENTREES                         0.00    #DIV/0!                  20,725.58     1.39%
SALADS                                0.00    #DIV/0!                  32,287.68     2.16%
CONDIMENTS                            0.00    #DIV/0!                   8,334.08     0.56%
PAPER                                 0.00    #DIV/0!                  71,426.00     4.78%
A&W SANDWICHES                        0.00    #DIV/0!                   1,447.78     0.10%
LJS PRODUCTS                          0.00    #DIV/0!                   2,866.72     0.19%
  TOTAL FOOD & PAPER                  0.00    #DIV/0!                 526,198.28    35.19%

   OPERATING EXPENSES
HOURLY WAGES                          0.00    #DIV/0!                 270,411.75    18.09%
MANAGEMENT SALARY                     0.00    #DIV/0!                  86,249.70     5.77%
ASST. MGR. SALARY                     0.00    #DIV/0!                  33,962.34     2.27%
SICK/OTHER PAY                        0.00    #DIV/0!                   2,396.21     0.16%
       SUBTOTAL                       0.00    #DIV/0!                 393,020.00    26.29%

WORKERS COMP                    13,062.50     #DIV/0!                  50,740.69     3.39%
MGMT. VACATIONS                      0.00     #DIV/0!                  52,583.42     3.52%
PAYROLL TAXES                        0.00     #DIV/0!                  48,751.01     3.26%
HOURLY VACATIONS                     0.00     #DIV/0!                   9,506.22     0.64%
    TOTAL PAYROLL               13,062.50     #DIV/0!                 554,601.34    37.09%
       Case 17-71890     Doc 820Filed 02/20/20 Entered 02/20/20 06:10:01               Desc Main
                                 Document     Page 3 of 16
                    OFFICE OF THE U.S. TRUSTEE - REGION 10
                        MONTHLY INCOME STATEMENT
                 (Accrual Method of accounting is required) As of 12/30/2019


Debtor Name:                Bartlett Management Services, Inc.      Case Number:      17-71890



                            CURRENT PERIOD         %                 YEAR‐TO‐DATE        %

UTILITIES                               0.00    #DIV/0!                  69,619.16      4.66%
TELEPHONE                               0.00    #DIV/0!                   2,744.58      0.18%
TRASH                                   0.00    #DIV/0!                   1,600.47      0.11%
     TOTAL UTILITIES                    0.00    #DIV/0!                  73,964.21      4.95%

CLEANING SUPPLIES                       0.00    #DIV/0!                  19,908.50      1.33%
SMALLWARES                              0.00    #DIV/0!                     182.57      0.01%
KITCHEN SUPPLIES                        0.00    #DIV/0!                   5,659.11      0.38%
UNIFORMS                                0.00    #DIV/0!                   3,875.68      0.26%
LINENS                                  0.00    #DIV/0!                   5,564.80      0.37%
OFF. SUPPLIES/EXP.                      0.00    #DIV/0!                   4,394.15      0.29%
     TOTAL SUPPLIES                     0.00    #DIV/0!                  39,584.81      2.65%

R/M - EQUIPMENT                         0.00    #DIV/0!                  11,789.58      0.79%
R/M BLDG/GROUNDS                        0.00    #DIV/0!                  30,097.41      2.01%
   TOT REPAIRS/MAINT                    0.00    #DIV/0!                  41,886.99      2.80%

   REST CONTROL EXP               13,062.50     #DIV/0!               1,236,235.63     82.69%

 REST CONTROL PROFIT             (13,062.50)    #DIV/0!                 258,862.22     17.31%

KFC NATIONAL COOP                       0.00    #DIV/0!                  66,371.82      4.44%
A & W NATL COOP                         0.00    #DIV/0!                     173.60      0.01%
LJS NATL COOP                           0.00    #DIV/0!                     492.70      0.03%
LOCAL STORE MKTG                        0.00    #DIV/0!                   7,118.32      0.48%
   TOTAL ADVERTISING                    0.00    #DIV/0!                  74,156.44      4.96%

AWARDS/INCENTIVES                       0.00    #DIV/0!                      57.90      0.00%
BANK SVC CHG/FEES                       0.00    #DIV/0!                   2,848.99      0.19%
POS/DATA PROC.                          0.00    #DIV/0!                   7,439.95      0.50%
MTGS/TRAINING                           0.00    #DIV/0!                     110.00      0.01%
RECRUITING FEES                         0.00    #DIV/0!                     370.00      0.02%
CASH OVER/SHORT                         0.00    #DIV/0!                     698.16      0.05%
    TOTAL VARIABLE                      0.00    #DIV/0!                  11,525.00      0.77%

RENT                                    0.00    #DIV/0!                (134,307.34)     -8.98%
K.F.C. ROYALTY                          0.00    #DIV/0!                  58,997.14       3.95%
A & W ROYALTY                           0.00    #DIV/0!                     260.43       0.02%
LJS ROYALTY                             0.00    #DIV/0!                     739.02       0.05%
       Case 17-71890   Doc 820Filed 02/20/20 Entered 02/20/20 06:10:01               Desc Main
                               Document     Page 4 of 16
                  OFFICE OF THE U.S. TRUSTEE - REGION 10
                      MONTHLY INCOME STATEMENT
               (Accrual Method of accounting is required) As of 12/30/2019


Debtor Name:              Bartlett Management Services, Inc.      Case Number:      17-71890



                          CURRENT PERIOD         %                 YEAR‐TO‐DATE        %

EQPT LEASE EXP.                       0.00    #DIV/0!                   1,265.47       0.08%
PROP./LIAB. INS.                      0.00    #DIV/0!                  68,383.86       4.57%
PROPERTY TAXES                        0.00    #DIV/0!                  36,404.22       2.43%
MISC. TAXES/LIC.                      0.00    #DIV/0!                  (1,381.00)     -0.09%
DEPR/AMORTIZATION                     0.00    #DIV/0!                  24,611.21       1.65%
MISCELLANEOUS                         0.00    #DIV/0!                   7,890.28       0.53%
  TOTAL FIXED EXPENSE                 0.00    #DIV/0!                  62,863.29       4.20%

UTILITIES                            0.00     #DIV/0!                     752.58    0.05%
RENT                                 0.00     #DIV/0!                     236.00    0.02%
TELEPHONE                            0.00     #DIV/0!                   1,763.87    0.12%
OFFICE SUPPLIES                    464.42     #DIV/0!                  19,618.09    1.31%
REPAIRS/MAINT                        0.00     #DIV/0!                     165.63    0.01%
BANK SVC. CHARGES                  169.94     #DIV/0!                   3,455.65    0.23%
DISCOUNT FEES                        0.00     #DIV/0!                  21,706.95    1.45%
GENERAL INSURANCE                    0.00     #DIV/0!                  15,848.86    1.06%
EQUIPMENT LEASE                      0.00     #DIV/0!                     592.25    0.04%
MISC TAXES/LIC                       0.00     #DIV/0!                   9,709.69    0.65%
BAD DEBTS                            0.00     #DIV/0!              (1,234,695.85) -82.58%
LEGAL FEES                      50,820.83     #DIV/0!                 387,276.88   25.90%
ACCOUNTING FEES                  1,187.50     #DIV/0!                  34,762.50    2.33%
PROFESSIONAL FEES                3,996.00     #DIV/0!                 194,951.26   13.04%
DATA PROC COSTS                      0.00     #DIV/0!                     426.71    0.03%
OFFICE SALARIES                      0.00     #DIV/0!                  31,067.33    2.08%
PAYROLL TAXES                        0.00     #DIV/0!                   5,280.67    0.35%
EMPLOYEE BENEFITS                    0.00     #DIV/0!                  12,315.12    0.82%
AUTO EXPENSE                         0.00     #DIV/0!                     613.34    0.04%
SALES TAX DISCOUNT                   0.00     #DIV/0!                  (3,846.96)  -0.26%
REBATES & REFUNDS                 (702.22)    #DIV/0!                 (41,767.17)  -2.79%
OTHER INCOME                         0.00     #DIV/0!                     (66.00)   0.00%
MISCELLANEOUS                        0.00     #DIV/0!                     854.11    0.06%
GROUP INSURANCE                      0.00     #DIV/0!                       0.00    0.00%
WORKERS COMP                         0.00     #DIV/0!                   6,126.43    0.41%
LIFE INSURANCE                     (11.18)    #DIV/0!                  (2,145.31)  -0.14%
MGT MTGS/TRNG                        0.00     #DIV/0!                   7,465.23    0.50%
MANAGEMENT TRAVEL                    0.00     #DIV/0!                     201.84    0.01%
MGT. ENTERTAINMENT                   0.00     #DIV/0!                      37.05    0.00%
F/ASSETS DISPOSAL                    0.00     #DIV/0!               3,376,417.83 225.83%
INTEREST EXPENSE                     0.00     #DIV/0!                  19,829.66    1.33%
       Case 17-71890   Doc 820  Filed 02/20/20 Entered 02/20/20 06:10:01             Desc Main
                                 Document     Page 5 of 16
                    OFFICE OF THE U.S. TRUSTEE - REGION 10
                        MONTHLY INCOME STATEMENT
               (Accrual Method of accounting is required) As of 12/30/2019


Debtor Name:              Bartlett Management Services, Inc.      Case Number:      17-71890



                          CURRENT PERIOD         %                 YEAR‐TO‐DATE        %

WIS ST INC TAX                       0.00     #DIV/0!                      25.00      0.00%
  TOTAL MANAGEMENT              55,925.29     #DIV/0!               2,868,979.24    191.89%

SUPRVISOR AUTO EXP                    0.00    #DIV/0!                     131.26      0.01%
SUPR. SALARIES                        0.00    #DIV/0!                  13,125.15      0.88%
SUPR. VACATION                        0.00    #DIV/0!                   9,935.00      0.66%
SUPR. TELEPHONE                       0.00    #DIV/0!                      66.67      0.00%
 TOTAL SUPERVISOR EXP                 0.00    #DIV/0!                  23,258.08      1.56%

MAINT SALARY                          0.00    #DIV/0!                    4,835.83     0.32%
MAINT AUTO EXP                        0.00    #DIV/0!                      408.79     0.03%
MAINT TELEPHONE                       0.00    #DIV/0!                        0.00     0.00%
    TOTAL MAINT EXP                   0.00    #DIV/0!                    5,244.62     0.35%

ADMIN DEPR                            0.00    #DIV/0!                    1,911.29     0.13%
ADMIN. AMORT.                         0.00    #DIV/0!                    1,683.09     0.11%
      TOTAL D & A                     0.00    #DIV/0!                    3,594.38     0.24%

NET INCOME (LOSS)              (68,987.79)    #DIV/0!              (2,790,758.83) -186.66%
             Case 17-71890          Doc 820        Filed 02/20/20 Entered 02/20/20 06:10:01                 Desc Main
                                                    Document     Page 6 of 16

                               OFFICE OF THE U.S. TRUSTEE - REGION 10
                           MONTHLY CASH FLOW for the month ended 12/30/2019
                                                    Reconciled as of: 12/30/19


Debtor Name: Bartlett Management Services, Inc.                                                  Case Number:        17-71890

                Reconciled bank balance and cash on hand from last month
                (if this is the first report, insert the cash balance as of the petition date)                   $      399,484


                CASH RECEIPTS
                     From Cash Sales / Receipts
                     From Collection of Pre-Petition Accounts Receivable
                     From Collection of Post-Petition Accounts Receivable
                     From Loans (Attached Itemized List)
                     From Contributions to Capital
                     From Gifts or Other Receipts (Attach Itemized List)                                 1,246

                       TOTAL RECEIPTS                                                                            $        1,246


                CASH DISBURSEMENTS
                       Inventory Purchases
                       Net Payments to Officers / Owners (Actual Cash Paid)
                       Net Payments to Employees (Actual Cash Paid)
                       Rent Payments
                       Lease Payments
                       Mortgage or Note Payments
                       Adequate Protection Payments
                       Insurance                                                                        19,000
                       Utilities / Telephone
                       Tax Payments
                       Advertising & Marketing
                       Supplies
                       Outside Labor
                       Travel & Entertainment
                       Professional & Legal Fees (Attached Court Order)                                128,916
                       Payment to U.S. Trustee Quarterly Fee
                       Other Expenses (Attached Itemized Schedule)                                      10,094

                       TOTAL DISBURSEMENTS                                                                       $      158,010


                NET CASH FLOW (Total Receipts Minus Total Disbursements)                                         $     (156,763)



                Bank Balance & Cash on Hand at the End of the Month                                              $      242,721
                 (Beginning Balance + Cash Receipts - Cash Disbursements)


Attach Copies of All Bank Statements and Reconciliations
     Case 17-71890        Doc 820      Filed 02/20/20 Entered 02/20/20 06:10:01   Desc Main
                                        Document     Page 7 of 16

                          OFFICE OF THE U.S. TRUSTEE - REGION 10
                           Monthly Cash Flow - Supporting Schedule



Debtor Name: Bartlett Management Services, Inc.                 Case Number: 17-71890



Bank transfers, net                             (675.00)
Gross proceeds from sale of assets                  -
Adjustment to outstanding checks                    -
Insurance proceeds                                  -
Vendor rebates                                      -
Miscellaneous Receipts                         1,921.48
Other Receipts                                 1,246.48




Bank fees                                       169.94
Child support payments/garnishments
Disbursements from Closing Statement
 (See attached Exhibits)
Outside services
Equipment purchases
Royalties
Maintenance & repairs
Merchant services fees
Miscellaneous                                  9,924.00
Other Expenses                                10,093.94
                   Case 17-71890                  Doc 820             Filed 02/20/20 Entered 02/20/20 06:10:01                                      Desc Main
                                                                       Document     Page 8 of 16

                                                 OFFICE OF THE U.S. TRUSTEE - REGION 10
                                                           STATUS OF TAXES
                                                               For the Month Ended: 12/30/2019


Debtor Name:           Bartlett Management Services, Inc.                                                               Case Number: 17-71890



                                                      Beginning                       Amount                              Amount                        Ending
                                                     Tax Liability*              Withheld or Accrued                       Paid                       Tax Liability
FEDERAL
Withholding **                                                         -                             -                                  -                             -
FICA /Med Care- Employee **                                            -                             -                                  -                             -
FICA/Med Care - Employer **                                            -                             -                                  -                             -
Unemployment-Federal                                                   -                                                                -                             -   QTRLY
Income                                                                 -                                                                                              -
Other (List)                                                           -                                                                                              -

Subtotal                                                               -                             -                                  -                             -




STATE & LOCAL
Withholding-Illinois                                                 -                                                                                              -
Withholding-Indiana                                                  -                                                                                              -
Withholding-Wisconsin                                                -                                                                                              -
Sales-Illinois                                                      0.00                                                                                           0.00
Sales-Indiana                                                        -                                                                                              -
Sales-Wisconsin                                                      -                                                                                              -
Excise                                                               -                                                                                              -
Unemployment-Illinois                                                -                                                                  -                           -    QTRLY
Unemployment-Indiana                                                 -                                                                  -                           -    QTRLY
Unemployment-Wisconsin                                               -                                                                  -                           -    QTRLY
Other                                                                -                                                                                              -
Real Property                                                      (0.00)                                                                                         (0.00)
Personal Property                                              11,715.93                             -                                                        11,715.93
Other (List) - Misc Food & Bev.                                      -                                                                                              -

Subtotal                                                       11,715.93                             -                                  -                     11,715.93



TOTAL TAXES PAID                                                                                                 $                      -
(This Sum is to be Listed on Page 1 as Tax Payments)




Explain the reason for any past due post petition taxes:

N/A




* The beginning tax liability should represent the liability from the prior month or, if this is the first operating report, this should be zero.

** Attached signed and completed photocopies of IRS Form 6123
                Case 17-71890              Doc 820             Filed 02/20/20 Entered 02/20/20 06:10:01                           Desc Main
                                                                Document     Page 9 of 16

                                        OFFICE OF THE U.S. TRUSTEE - REGION 10
                                    AGING SCHEDULES FOR RECEIVABLES & PAYABLES
                                                             For the Month Ended: 12/30/2019


Debtor Name:                 Bartlett Management Services, Inc. Case Number:                            17-71890



                                                 -------------------- Accounts Receivable --------------------
                                     Current                   Past Due             Past Due                   Past Due
                                    0-30 Days                 31-60 Days           61-90 Days                Over 90 Days

Pre-Petition                                                                                             $     2,092,333

Post-Petition                   $            -           $            -          $            -          $         14,633

Totals                          $            -           $            -          $            -          $     2,106,966     $    2,106,966 Grand Total




                                                   -------------------- Accounts Payable --------------------
                                     Current                   Past Due              Past Due                  Past Due
                                    0-30 Days                 31-60 Days            61-90 Days                Over 90 Days

Post-Petition Only              $          2,450         $          1,111        $            489       $        231,330     $      235,380 Grand Total
                                                                                                        VFM




                                                       Post-Petition Notes or Leases Payable
                                        -------------------- or Adequate Protection Agreements --------------------
                                     Current                    Past Due            Past Due              Past Due
  List Creditor/Lessor:             0-30 Days                  31-60 Days          61-90 Days          Over 90 Days

Stephen Nesbitt (DIP loan)      $       200,000

Heartland Bank (APA)                      17,199

Citizen One Auto Finance                     877

ALLY Fleet Vehicles                        3,516




Post-Petition Bank Accounts (Attach Copies of All Bank Statements):

                                                                                                             Beginning           Ending
                               Bank Name                                                                      Balance            Balance

Operating                            Please See Attached Schedule of Bank Accounts                       $             -     $             -

Operating

Tax Escrow

Other(s)                                                                                                 $             -     $             -
                                                       Case 17-71890         Doc 820        Filed 02/20/20 Entered 02/20/20 06:10:01                  Desc Main
                                                                                            Document      Page 10 of 16
Debtor Name: BARTLETT MANAGEMENT SERVICES,INC.                                                        Case #:      17-71890

                                                                                                                BANK BALANCE      BANK BALANCE     BANK BALANCE      BANK BALANCE      BANK BALANCE      BANK BALANCE
        BANK NAME                ACCOUNT NUMBER                      STORE LOCATION(S)                Store#     AS OF 12/5/17     AS OF 9/9/19     AS OF 10/7/19     AS OF 11/4/19     AS OF 12/2/19     AS OF 12/30/19

JPMORGAN CHASE BANK               000000660779802       1502 KILBURN AVE ROCKFORD, IL 61101                2          $5,928.12            $0.00             $0.00             $0.00             $0.00              $0.00
P.O. BOX 659754                   000000660779810       5949 E STATE ST ROCKFORD, IL 61108                32          $6,780.35            $0.00             $0.00             $0.00             $0.00              $0.00
SAN ANTONIO, TX 78265-9754        000000660779836       1586 W LANE RD MACHESNEY, IL 61115                44             $58.12            $0.00             $0.00             $0.00             $0.00              $0.00
800-242-7338                      000000150026387       309 N WASHINGTON ST CRAWFORSVILLE, IN 47933       12          $5,277.05            $0.00             $0.00             $0.00             $0.00              $0.00


PNC BANK                            48-0487-5804        3035 11TH STREET ROCKFORD, IL 61109                3          $7,346.11            $0.00             $0.00             $0.00             $0.00              $0.00
P.O. BOX 609                        46-1298-3886        1160 N STATE ST BELVIDERE, IL 61008                5          $5,479.92            $0.00             $0.00             $0.00             $0.00              $0.00
PITTSBURGH, PA 15230-9738           46-2298-5789        1293 N STATE RD 135 GREENWOOD, IN 46142           28          $5,645.38            $0.00             $0.00             $0.00             $0.00              $0.00
800-669-7518                        46-2298-5797        4250 E SOUTHPORT INDIANAPOLIS, IN 46237           30          $3,991.29            $0.00             $0.00             $0.00             $0.00              $0.00
                                    46-2298-5818        2401 N MORTON ST FRANKLIN, IN 46131               31          $5,162.25            $0.00             $0.00             $0.00             $0.00              $0.00


US BANK                      1 993 7200 7989 (CONS ACCT) 1000 CHARLESTON AVENUE MATTOON, IL 61938         10         $40,700.93            $0.00             $0.00             $0.00             $0.00              $0.00
1200 ENERGY PARK DR                                      3150 S 6TH STREET SPRINGFIELD, IL 62703          23
ST PAUL, MN 55101-0800                                   1111 N 9TH ST SPRINGFIELD, IL 62702              25
800-673-3555                                             6566 E RIVERSIDE BLVD LOVES PARK, IL 61111        9
                                                         2425 MILTON AVE JANESVILLE, WI 53545              7
                                                         1850 W JEFFERSON ST SPRINGFIELD, IL 62702        24
                                                         3035 11TH STREET ROCKFORD, IL 61109               3

OLD NATIONAL BANK                    128428324          12 N BOWMAN AVE DANVILLE, IL 61832                14          $8,165.18            $0.00             $0.00             $0.00             $0.00              $0.00
2 W MAIN STREET
DANVILLE, I 1832
217-477-5300


FIRST NATIONAL BANK                   1181042           2735 PRAIRIE AVE BELOIT, WI 53511                 15          $8,460.62            $0.00             $0.00             $0.00             $0.00              $0.00
345 EAST GRAND AVENUE
BELOIT, WI 53511
800-667-4401


HEARTLAND BANK                        65379115          2201 W SPRINGFIELD AVE CHAMPAIGN, IL 61821        16              $0.00            $0.00             $0.00             $0.00             $0.00              $0.00
1101 W WINDSOR ROAD               CONSOLIDATED          1706 W MARKET ST BLOOMINGTON, IL 61701            18
CHAMPAIGN, IL 61821                  ACCOUNT            501 N PROSPECT BLOOMINGTON, IL 61704              26
217-866-1756                   FOR LISTED LOCATIONS     1321 N DUNLAP SAVOY, IL 61874                     27
                                                        410 W UNIVERSITY AVE URBANA, IL 61801             29


SOY CAPITAL                          02569192           1310 E PERSHING RD DECATUR, IL 62526              19         $11,574.88            $0.00             $0.00             $0.00             $0.00              $0.00
1501 EAST ELDORADO
DECATUR, IL 62521
217-428-7781


PEOPLES BANK AND TRUST               00 043 648         2310 LINCOLN AVENUE CHARLESTON, 61920             43          $5,395.86            $0.00             $0.00             $0.00             $0.00              $0.00
                                                 Case 17-71890       Doc 820     Filed 02/20/20 Entered 02/20/20 06:10:01                  Desc Main
                                                                                 Document      Page 11 of 16
Debtor Name: BARTLETT MANAGEMENT SERVICES,INC.                                           Case #:      17-71890

                                                                                                   BANK BALANCE       BANK BALANCE      BANK BALANCE       BANK BALANCE       BANK BALANCE       BANK BALANCE
       BANK NAME              ACCOUNT NUMBER                 STORE LOCATION(S)           Store#     AS OF 12/5/17      AS OF 9/9/19      AS OF 10/7/19      AS OF 11/4/19      AS OF 12/2/19      AS OF 12/30/19

1810 LINCOLN AVENUE
CHARLESTON, IL 61920
217-345-6006


HEARTLAND BANK                    67036900       GIFT CARD ACCOUNT                       BMSI              $405.73              $0.00              $0.00              $0.00              $0.00              $0.00
1101 W WINDSOR ROAD
CHAMPAIGN, IL 61821
217-866-1756


HEARTLAND BANK                    65001236       P/R AND A/P CHECKING ACCOUNT            BMSI           $10,000.00              $0.00              $0.00              $0.00              $0.00              $0.00
1101 W WINDSOR ROAD
CHAMPAIGN, IL 61821
217-866-1756


HEARTLAND BANK                    65359378       CASH CONCENTRATION ACCOUNT              BMSI            -$6,983.25             $0.00              $0.00              $0.00              $0.00              $0.00
1101 W WINDSOR ROAD
CHAMPAIGN, IL 61821
217-866-1756


BUSEY BANK                       500605605       DEBTOR-IN-POSSESSION 17-71890           BMSI                $0.00         $98,510.57         $94,692.19         $94,510.09         $93,389.50        $100,275.04
201 W COLLEGE AVE                                OPERATING ACCOUNT
NORMAL, IL 61761
309-452-1102


BUSEY BANK                       500605613       DEBTOR-IN-POSSESSION 17-71890           BMSI                $0.00         $20,921.17         $20,921.17         $20,921.17         $20,921.17         $18,936.93
201 W COLLEGE AVE                                TAX ESCROW ACCOUNT
NORMAL, IL 61761

BUSEY BANK                       500605720       DEBTOR-IN-POSSESSION 17-71890           BMSI                $0.00        $247,453.48        $247,446.72        $247,436.66        $247,436.66        $142,000.00
201 W COLLEGE AVE                                SALES PROCEEDS ACCOUNT


BUSEY BANK                       500557079       DEBTOR-IN-POSSESSION 17-71890           BMSI                $0.00              $0.00              $0.00              $0.00              $0.00              $0.00
201 W COLLEGE AVE                                INSURANCE-MACHESNEY PARK
NORMAL, IL 61761
309-452-1102

BUSEY BANK                       500605639       DEBTOR-IN-POSSESSION 17-71890           BMSI                $0.00         $59,955.00         $59,955.00         $59,955.00         $59,955.00              $0.00
201 W COLLEGE AVE                                UTILITY ESCROW
NORMAL, IL 61761
309-452-1102
                                                 Case 17-71890      Doc 820      Filed 02/20/20 Entered 02/20/20 06:10:01                  Desc Main
                                                                                 Document      Page 12 of 16
Debtor Name: BARTLETT MANAGEMENT SERVICES,INC.                                           Case #:       17-71890

                                                                                                   BANK BALANCE       BANK BALANCE      BANK BALANCE      BANK BALANCE      BANK BALANCE      BANK BALANCE
       BANK NAME              ACCOUNT NUMBER                 STORE LOCATION(S)           Store#     AS OF 12/5/17      AS OF 9/9/19      AS OF 10/7/19     AS OF 11/4/19     AS OF 12/2/19     AS OF 12/30/19

BUSEY BANK                       500605647       DEBTOR-IN-POSSESSION 17-71890           BMSI                 $0.00         $3,006.00         $3,006.00         $3,006.00         $3,006.00          $5,525.00
201 W COLLEGE AVE                                EQUIPMENT ESCROW
NORMAL, IL 61761
309-452-1102

COMMERCE BANK                    608318038       COMMERCIAL CHECKING                     BMSI                 $0.00            $0.00              $0.00             $0.00             $0.00              $0.00
120 N CENTER
P.O.BOX 68
BLOOMINGTON, IL 61702-0068
800-453-2265

DEWITT SAVINGS BANK              100056157       COMMERCIAL CHECKING                     BMSI      $     575,891.44            $0.00              $0.00             $0.00             $0.00              $0.00
302 WEST MAIN STREET
CLINTON, IL 61727
217-935-9470
           Case 17-71890               Doc 820          Filed 02/20/20 Entered 02/20/20 06:10:01                               Desc Main
                                                        Document      Page 13 of 16

QUESTIONNAIRE:
                                                                                                                                YES        NO

1.    IS THE BUSINESS STILL OPERATING?                                                                                                     x

2.    DID THE DEBTOR SELL ANY ASSETS OTHER THAN INVENTORY THIS MONTH?                                                                      x
      If yes, please attach a list of items sold and a copy of the Court Order authorizing the sale.

3.    HAS THE DEBTOR PAID ANY BILLS THAT WERE OWED PRIOR TO FILING BANKRUPTCY?                                                             x



4.    DID THE DEBTOR PAY ITS ATTORNEY OR OTHER PROFESSIONALS THIS MONTH?                                                             x
      If yes, please provide the details and a copy of the Court Order authorizing the payment.
      Goldstein & McClintock - $66,618.75; Jonathan Backman - $43,317.91; RPT - $1,079.16;
      Silverman Consulting - $15,500; and Michael Smith - $2,400

5.    DID THE DEBTOR PAY ITS EMPLOYEES AND VENDORS ON TIME?                                                                          x
      If no, please provide details.

6.    HAS THE DEBTOR FILED ALL OF ITS RETURNS AND PAID ALL OF ITS TAXES THIS MONTH?                                                        x
      If no, please provide details.
      As a result of the combination of RPT's receipt of multiple final invoices for the last few weeks of the Debtors' operations
      in January 2019, and EYM's agreement to assume all of the Debtors' real property tax obligations for 2018, RPT
      inadvertently omitted paying the two personal property tax bills that came due January 31, 2019, for
      2018. (Illinois does not have personal property taxes, and the Debtors, specifically BMSI, has only two locations
      in Wisconsin - in Janesville ($2,108.47) and Beloit ($3,462.61)). Because Debtors' counsel did not become
      aware of these missed payments until the end of March 2019, by which time the Debtors were in the process of
      establishing a bar date for filing requests for payment of administrative claims, the Debtors are working with the
      two municipalities, and examining the somewhat oblique law regarding personal property taxes, as well as the Debtors'
      obligations under their purchases agreement with EYM, to determine whether the Debtors may and/or
      must pay these tax bills at this time.

7.    DID THE DEBTOR PAY ALL OF ITS INSURANCE PREMIUMS THIS MONTH?                                                                   x
      If no, please provide details.

8.    DID ANY INSURANCE COMPANY CANCEL THE DEBTOR’S POLICY THIS MONTH?                                                                     x
      If yes, please identify the policies that were cancelled.

9.    HAS THE DEBTOR BORROWED MONEY FROM ANYONE THIS MONTH?                                                                                x
      If yes, please provide details.

10.   DOES THE DEBTOR HAVE ANY BANK ACCOUNTS OPEN OTHER THAN THE DIP ACCOUNT?                                                              x
      If yes, please provide details.

11.   DOES THE DEBTOR HAVE ANY UNUSUAL OR SIGNIFICANT UNANTICIPATED EXPENSES THIS MONTH?                                                   x
      If yes, provide details.

12.   DID THE DEBTOR DEPOSIT ALL MONEY FOR THE BUSINESS INTO THE DIP ACCOUNT THIS MONTH?                                             x
      If no, where was the money deposited.

13.   DID THE DEBTOR SELL ANY GOODS OR PROVIDE SERVICES TO ANY BUSINESS RELATED TO THE                                                     x
      DEBTOR IN ANY WAY? If yes, please provide the details.

14.   DOES THE DEBTOR PLAN ON CONTINUING TO OPERATE THE BUSINESS NEXT MONTH?                                                               x
      If no, why not? Store operating assets wers sold.

15.   PROVIDE A BRIEF NARRATIVE COVERING ANY SIGNIFICANT EVENTS WHICH OCCURRED THIS PAST MONTH.
      See Attached Consolidated Narrative
         Case 17-71890        Doc 820     Filed 02/20/20 Entered 02/20/20 06:10:01           Desc Main
                                          Document      Page 14 of 16

16.   ATTACH A LIST OF ALL PAYMENTS MADE DURING THE REPORTING PERIOD TO THE PRINCIPALS,
      EXECUTIVES, OR INSIDERS. (THIS INCLUDES DRAWS OR CASH WITHDRAWALS BY INDIVIDUALS OR
      PARTNERS, DIVIDENDS, LEASE PAYMENTS ON PROPERTY OWNED BY INSIDERS, LOANS, GROSS
      SALARIES, ETC.)
      None
17.
      SEND COPIES TO THE U.S. TRUSTEE OF ANY MONTHLY INTERNAL FINANCIAL REPORTS, INCLUDING
      ANY INTERNAL INCOME STATEMENT, AND/OR PROFIT & LOSS STATEMENT, AND/OR BALANCE SHEET.
 Case 17-71890       Doc 820     Filed 02/20/20 Entered 02/20/20 06:10:01            Desc Main
                                 Document      Page 15 of 16


                                Monthly Operating Report
                        Consolidated Narrative (Questionnaire #15)
                   December 3, 2019 - December 30, 2019 (Period 13 of 13)

15.    PROVIDE A BRIEF NARRATIVE COVERING ANY SIGNIFICANT EVENTS
       WHICH OCCURRED THIS PAST MONTH.

        The Debtors present the following consolidated narrative of significant events that have
occurred during the four weeks covered by this fiscal year’s thirteenth operating report period.
All of these events impacted or benefitted all three Debtors, so the Debtors will not be preparing
individual narratives unless the United States Trustee requests them.1

1.     Sales/Performance Trends

       a.      BMSI: For the period, BMSI generated a net loss of about $69,000 resulting
               primarily from legal and professional fees. Net cash flow for the period was a
               negative $156,763 due primarily to the payment of $128,916 in professional fees
               and $19,000 in insurance.

       b.      BMPI: For the period, BMPI generated a net loss of about $22,100, resulting
               primarily from legal and professional fees. Net cash flow for the period was a
               negative $173 due to bank fees.

       c.      BMII: For the period, BMII generated a net loss of about $10,000, resulting
               primarily from legal and professional fees. Net cash flow for the period was
               negative $174 due to bank fees.

2.     Avoidance Actions

       a.      On December 5, 2019, the Debtors filed adversary proceedings against Northern
               Mechanical to avoid certain pre-petition transfers.

3.     Liquidatin Plan Confirmed and Effective

       a.      As previously reported, the Debtors and the Creditors’ Committees filed a joint
               plan of liquidation and disclosure statement on July 21, 2019.




       1
              Although the Effective Date of the Confirmed Plan is December 19, 2019, for
ease of accounting, Debtors’ are submitting their final pre-confirmation report through
December 30, 2019 (end of their 13th Fiscal Period for 2019). The Reorganized Debtor will be
submitted quarterly post confirmation reports beginning with the first quarter of 2020 (and will
include December 31, 2019 in that first report).
Case 17-71890   Doc 820     Filed 02/20/20 Entered 02/20/20 06:10:01          Desc Main
                            Document      Page 16 of 16


    b.    The Debtors and the Creditors’ Committees filed an amended joint plan of
          liquidation and amended disclosure statement (the “Amended Plan Documents”)
          on September 17, 2019.

    c.    On September 17, 2019, the Court entered an order approving the amended
          disclosure statement, ordering the Debtors to serve the Amended Plan Documents,
          along with various other documents, including ballots for voting on the Plan, and
          scheduling the confirmation hearing for November 5, 2019.

    d.    On November 5, 2019, the Court conducting a hearing on, among other things,
          confirmation of the amended plan, and (with no parties objecting to confirmation)
          ruled verbally from the bench that the Court would confirm the amended plan
          upon the Debtors’ presentation of a written confirmation order.

    e.    On December 4, 2019, the Court entered the Confirmation Order, confirming the
          Plan (as Corrected by the Confirmation Order), dated December 3, 2019).

    f.    The Confirmed Plan became effective on December 19, 2019.




                                          2
